Citation Nr: 0413386	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  94-22 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for limitation of the 
right wrist due to non-union fracture, to include carpal 
tunnel syndrome, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Jared K. Ellison, Attorney  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from January 1952 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.

In a May 1976 rating action, the RO denied a rating greater 
than 10 percent for a right wrist disability.  It appears 
that the veteran submitted a notice of disagreement (NOD) 
with the denial in May 1977; however, the RO did not issue a 
statement of the case (SOC).  

In a January 1993 rating decision, the RO again denied a 
rating greater than 10 percent for the right wrist 
disability.  After receiving notification of that denial, the 
veteran filed an NOD in July 1993.  The RO issued an SOC in 
April 1994, and the veteran submitted a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
May 1994.  

In a July 2002 rating decision, the RO increased the 
veteran's disability rating for his service-connected right 
wrist from 10 percent to 30 percent, effective August 7, 
1992.  However, inasmuch as a higher evaluation is available 
this condition, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim remains 
viable on appeal.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In an October 2002 letter from Temple Law Offices, Jared K. 
Ellison, an attorney with the firm, noted that the veteran 
had retained Temple Law Offices to represent him in his 
appeal.  In March 2003, the veteran's prior appointed 
representative, Disabled American Veterans, relinquished its 
power of attorney.  The Board acknowledges the veteran's 
change in representation.

For the reason expressed below, this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


REMAND

On the above-noted May 1994 VA Form 9, the veteran checked a 
box indicating his desire for a hearing before a member of 
the Board [A member of the Board may also be known as a 
"Veterans Law Judge," see 38 C.F.R. § 19.2(b)(2003)].  He 
reported that he would appear personally at the local VA 
office (Travel Board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, in accordance with his 
request, the veteran must be provided an opportunity to 
present testimony at a Travel Board hearing.

To ensure that all due process requirements are met, the 
matter on appeal is hereby REMANDED to the RO, via the AMC, 
for the following action:
 
The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
his May 1994 request.  The RO should 
notify the veteran of the date and time 
of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2003).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 



12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



